Exhibit 10.2

 

TD HOLDING CORPORATION

2005 NEW MANAGEMENT

DEFERRED COMPENSATION PLAN

 

ARTICLE I

 

Introduction & Purpose

 

The TD Holding Corporation 2005 New Management Deferred Compensation Plan (the
“Plan”) is adopted by TD Holding Corporation, a Delaware corporation (the
“Company”), effective December 16, 2005 (the “Effective Date”).

 

The Company previously adopted the TD Holding Corporation 2003 Management
Deferred Compensation and Phantom Stock Unit Plan (hereinafter referred to as
the “2003 Management Deferred Compensation Plan”) for the benefit of certain
Employees (as defined herein) eligible thereunder. The Company subsequently
terminated the 2003 Management Deferred Compensation Plan, paying out to
participants in such plan all of their vested amounts thereunder and a certain
portion of participants’ unvested amounts. With the termination of the 2003
Management Deferred Compensation Plan, Employees who had participated therein
lost a means to continue the deferral of their remaining unvested amounts. The
Company has adopted this Plan in order to provide Employees with a means of
continuing the deferral of this remaining amount.

 

ARTICLE II

 

Definitions

 

Capitalized terms used in the Plan shall have the meaning set forth in this
Article II, unless the context clearly indicates otherwise. For those
capitalized terms not defined herein, they shall have the same meaning as set
forth in the specific plan or agreement referenced with respect to such terms.

 

(a) “Board” means the Board of Directors of the Company.

 

(b) “Cause” shall have the meaning ascribed to such term in the Management
Stockholders’ Agreement.

 

(c) “Change of Control” shall mean a change in the ownership or control of the
Company effected through a transaction or series of transactions (other than an
IPO) whereby any “person” or related “group” of “persons” (as such term is used
in Sections 13(d) and 14(d)(2) of the Securities Act) (other than the Company,
any of its subsidiaries, an employee benefit plan maintained by the Company or
any of its subsidiaries, a principal stockholder or a “person” that, prior to
such transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company or a principal stockholder) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Securities Act) of securities of the Company possessing more than fifty
percent (50%) of the total combined voting power of the Company’s securities
outstanding immediately after such acquisition.



--------------------------------------------------------------------------------

(d) “Committee” means the Compensation Committee of the Board.

 

(e) “Company” means TD Holding Corporation, a Delaware corporation, including
any subsidiary or successor thereto.

 

(f) “Deferred Compensation Account” means a bookkeeping account established and
maintained by the Company in the name of each Participant, which shall, as of
the Effective Date, include the total amount of each Participant’s Deferred
Compensation Benefits.

 

(g) “Deferred Compensation Benefit” means amounts credited to a Participant’s
Deferred Compensation Account or such lesser amount to which the Participant may
be entitled under the terms of this Plan.

 

(h) “Disability” means the Participant’s absence from employment with the
Company due to: (i) his or her inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months; or (ii) such medically
determinable physical or mental impairment, which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, and for which the Participant is receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering the Company’s employees.

 

(i) “Effective Date” means the date first referenced in Article I above.

 

(j) “Employee” means any individual employed by the Company who had previously
participated in the Company’s 2003 Management Deferred Compensation Plan.

 

(k) “Good Reason” shall mean an Employee’s voluntary termination of employment
from the Company as a result of any of the following: (i) a material diminution
in the Employee’s title, duties, or responsibilities, without the prior written
consent of such Employee; (ii) a reduction in the Employee’s aggregate cash
compensation (including bonus opportunities), benefits or perquisites, without
his or her prior written consent; or (iii) the Company requiring the Employee,
without his or her prior written consent, to relocate his or her primary place
of employment to a location that is thirty (30) miles from the Employee’s
primary work location as of the Effective Date of this Plan.

 

(l) “IPO” means an underwritten initial public offering of the Company’s Stock
pursuant to a registration statement filed with the Securities and Exchange
Commission under the terms of the Securities Act.

 

(m) “Participant” means an Employee for whom a Deferred Compensation Account is
established under this Plan.

 

- 2 -



--------------------------------------------------------------------------------

(n) “Plan” means the TD Holding Corporation 2005 New Management Deferred
Compensation Plan.

 

(o) “Securities Act” means the Securities Act of 1933, as amended.

 

(p) “Stock” means the common stock of the Company, par value $0.01 per share.

 

(q) “2003 Management Deferred Compensation Plan” shall mean the Company’s 2003
Management Deferred Compensation and Phantom Stock Unit Plan, as amended from
time to time.

 

ARTICLE III

 

Administration

 

(a) The Plan shall be administered by the Committee. If no Committee is
appointed by the Board, the administration of the Plan shall be exercised by the
Board.

 

(b) Any interpretation or administration of the Plan by the Committee, and all
actions and determinations of the Committee, shall be final, binding and
conclusive on the Company and all Participants in the Plan, their respective
legal representatives, successors and assigns, and all persons claiming under or
through any of them. No member of the Board or of the Committee shall incur any
liability for any action taken or omitted, or any determination made, in good
faith in connection with the Plan.

 

ARTICLE IV

 

Eligibility

 

All Employees are eligible to participate in the Plan, as of the Effective Date,
to the extent an Employee has a Deferred Compensation Benefit. Unless otherwise
authorized by the Committee, no other Employee of the Company or its
subsidiaries will be eligible to participate hereunder. Employees shall continue
to participate in the Plan until their entire Deferred Compensation Account is
distributed to them in full or the Employees’ rights under the Plan terminate,
in each case as provided for under Article VI.

 

ARTICLE V

 

Deferred Compensation Benefit

 

(a) As of the Effective Date, a Participant’s Deferred Compensation Benefit
shall be credited to his or her Deferred Compensation Account.

 

(b) Each Participant’s Deferred Compensation Benefit is determined by the Board
and is set forth on Schedule A hereto.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE VI

 

Vesting & Distribution

 

(a) The full Deferred Compensation Benefit contained in the Deferred
Compensation Account shall be distributable upon the earlier of:

 

  (i) December 31, 2008; and

 

  (ii) A Change of Control.

 

(b) In the event (i) of the Participant’s death or Disability, (ii) a
Participant terminates employment with the Company for Good Reason, or (iii) a
Participant’s employment with the Company is terminated without Cause, the
Participant’s Deferred Compensation Benefit distributable to the Participant
shall be equal to a percentage multiplied by the Participant’s Deferred
Compensation Account, which percentage shall be determined by dividing (x) the
total number of days elapsed from (and including) January 1, 2006, to (but
excluding) the date of termination, by (y) the total number of days in the
period from (and including) January 1, 2006, to (and including) December 31,
2008. Such Participant shall have no further rights under the Plan.

 

(c) A Participant whose employment is terminated with Cause or who terminates
his or her employment without Good Reason shall forfeit his or her entire
Deferred Compensation Benefit. Such Participant shall thereafter have no further
rights under the Plan.

 

(d) A Participant’s Deferred Compensation Benefit distributable under the terms
of this Article VI shall be paid in one lump sum payment to such Participant no
later than two and one-half (2 1/2) months following the end of the calendar
year in which the Participant becomes entitled to a distribution of his or her
Deferred Compensation Benefit, as provided in this Article VI.

 

ARTICLE VII

 

General Provisions

 

(a) The establishment of the Plan shall not be deemed to confer upon any person
any legal right to be employed by, or to be retained in the employ of, the
Company, or to give to any Participant or any person any right to receive any
payment whatsoever, except as provided under this Plan. All Participants shall
remain subject to termination to the same extent as if this Plan never had been
adopted.

 

(b) The payment of the Deferred Compensation Benefit shall be subject to
withholding for the payment of any federal, state, local or foreign taxes
required to be paid by the Company on account of such payments.

 

(c) The Plan is intended to constitute an unfunded obligation of the Company.
All amounts to be paid pursuant to the Plan shall be paid by the Company from
its general assets and a Participant (or his or her heir, devisee or designated
beneficiary) shall have only the rights

 

- 4 -



--------------------------------------------------------------------------------

of a general, unsecured creditor against the Company for any amounts payable
under the Plan. Neither the establishment of the Plan nor any other action taken
in connection with the Plan shall be deemed to create an escrow or trust fund of
any kind.

 

(d) To the maximum extent permitted by law and subject to Section VII(e) below,
a Participant’s rights or benefits under this Plan shall not be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
the same shall be void; provided, however, that in the event of a Participant’s
death, any such benefit not forfeited upon death shall pass to such
Participant’s beneficiaries or estate in accordance with the laws of descent and
distribution. Except as prohibited by law, payments or benefits payable to or
with respect to a Participant pursuant to this Plan may be reduced by amounts
the Participant may owe to the Company, including, without limitation, any
amounts owed on account of loans, travel or standing advances, and personal
charges on credit cards issued through the Company.

 

(e) Notwithstanding the foregoing, a Participant’s Deferred Compensation Account
shall be subject to division and partition in accordance with the terms of a
domestic relations order satisfying the requirements of a “qualified domestic
relations order” (“QDRO”), as defined in Code Section 414(p) and related
regulations; provided, that (i) a separate benefit shall be recognized and
maintained for any spouse or former spouse determined to have an interest in the
Plan as a result of a QDRO; and (ii) all costs and expenses incurred by the
Company in connection with such QDRO shall be charged against such Participant’s
Deferred Compensation Account, as an offset in accordance with the provisions of
subsection (c) hereof, prior to effecting any such division or partition.

 

(f) In addition to any obligations imposed by law upon any successor to the
Company, the Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the assets of the Company to expressly assume the Plan and agree to perform the
obligations hereunder in the same manner and to the same extent that the Company
would be required to perform them if no such succession had taken place.

 

(g) The Plan shall be governed by and construed in accordance with the internal
laws of the State of Delaware without reference to the principles of conflicts
of laws thereof.

 

(h) If the Committee determines that any portion of the notional value of a
Participant’s Deferred Compensation Account is taxable to such Participant prior
to the time such Participant would otherwise be paid under the Plan, the Company
shall either (i) cause to be paid to such Participant an amount equal to the
amount necessary for such Participant to meet the related tax obligation, in
which event the notional value of such Participant’s Deferred Compensation
Account shall be reduced by the amount so paid, or (ii) make such other
arrangements with such Participant regarding payment of such tax obligation, and
to the extent any amounts are paid to such Participant pursuant to such
arrangements, such Participant’s Deferred Compensation Account shall be reduced
by the amount so paid.

 

- 5 -



--------------------------------------------------------------------------------

(i) The Plan is intended to be operated in compliance with the provisions of
Code Section 409A (including any rulings or regulations promulgated thereunder).
In the event that any provision of the Plan fails to satisfy the provisions of
Code Section 409A, then such provision shall be void and shall not apply to a
Participant’s Deferred Compensation Benefit, to the extent practicable. In the
event that it is determined to not be feasible to so void a Plan provision as it
applies to a Participant’s Deferred Compensation Benefit, such Plan provision
shall be construed in a manner so as to comply with the requirements of Code
Section 409A.

 

(j) The Committee may at any time, amend, alter or terminate the Plan, provided,
such amendment, alteration or discontinuation shall not impair the rights of a
Participant, which was earned prior to such amendment, alteration, or
termination, without the Participant’s consent. Subject to the above provisions,
the Committee shall have all necessary authority to amend the Plan, clarify any
provision or to take into account changes in any applicable securities laws, tax
laws and accounting rules, as well as other developments, which may be required
to avoid adverse economic consequences for the Company or the Participant under
such rules or laws.

 

- 6 -